


116 HR 3571 IH: City and State Diplomacy Act
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3571
IN THE HOUSE OF REPRESENTATIVES

June 27, 2019
Mr. Ted Lieu of California (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To establish an Office of Subnational Diplomacy within the Department of State, and for other purposes.
 
 
1.Short titleThis Act may be cited as the City and State Diplomacy Act.  2.FindingsCongress finds the following: 
(1)The supremacy clause of the United States Constitution (article VI, clause 2) establishes that the Federal Government has the primary role in conducting diplomacy on behalf of the United States; in turn, the Department of State, which was created pursuant to statute by Congress in 1789, has the lead role in formulating and implementing United States foreign policy.  (2)The growth of subnational cooperation has enabled States and municipalities to play an increasingly significant role in foreign policy and complement the efforts of the Department of State by— 
(A)supporting exchanges and cooperation agreements between elected leaders and officials of State and municipal governments and those of international cities, regions, and countries;  (B)promoting United States exports to foreign markets and foreign direct investment into the United States; and 
(C)sharing best practices and striking agreements with foreign counterparts on a wide range of topics, including facilitating trade and investment, protecting the health and safety of their respective citizens, cooperating on energy and the environment, and promoting people-to-people exchanges.  (3)Global networks made up exclusively of local government officials are at the forefront of harnessing the power of cities to advance international cooperation, including C40 Cities Climate Leadership Group, ICLEI, United Cities and Local Governments, Global Parliament of Mayors, Urban20, Strong Cities Network, and Global Compact of Mayors. 
(4)In 2010, the Department of State appointed the first-ever special representative for Global Intergovernmental Affairs, who led efforts to build strategic peer-to-peer relationships between the Department of State, State and local officials, and their foreign counterparts.  3.Sense of CongressIt is the sense of Congress that it is in the interest of the United States to promote subnational engagements, align such engagements with national foreign policy objectives, and leverage Federal resources to enhance the impact of such engagements. 
4.Establishment of the Office of Subnational Diplomacy Section 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new subsection:  (h)Office of Subnational Diplomacy (1)In generalThere shall be established within the Department of State an Office of Subnational Diplomacy (in this subsection referred to as the Office). 
(2)Head of OfficeThe head of the Office shall be the Ambassador-at-Large for Subnational Diplomacy (in this subsection referred to as the Ambassador). The Ambassador shall— (A)be appointed by the President, by and with the advice and consent of the Senate; and 
(B)report directly to the Under Secretary for Political Affairs.  (3)Duties (A)Principal dutyThe principal duty of the Ambassador shall be the overall supervision (including policy oversight of resources) of Federal support for subnational engagements by State and municipal governments with foreign governments. The Ambassador shall be the principal adviser to the Secretary of State on subnational engagements and the principal official on such matters within the senior management of the Department of State. 
(B)Additional dutiesThe additional duties of the Ambassador shall include the following: (i)Coordinating overall United States policy and programs in support of subnational engagements by State and municipal governments with foreign governments, including with respect to the following: 
(I)Coordinating resources across the Department of State and throughout the Federal Government in support of such engagements.  (II)Identifying policy, program, and funding disputes among relevant Federal agencies regarding such coordination. 
(III)Identifying gaps in Federal support for such engagements and developing corresponding policy or programmatic changes to address such gaps.  (ii)Promoting United States foreign policy goals through support for subnational engagements and aligning subnational priorities with national foreign policy goals, as appropriate. 
(iii)Maintaining a public database of subnational engagements.  (iv)Providing advisory support to subnational engagements, including by assisting State and municipal governments to— 
(I)develop, implement, and, as necessary, adjust global engagement and public diplomacy strategies; and  (II)implement programs to cooperate with foreign governments on policy priorities or managing shared resources. 
(v)Facilitating linkages and networks between State and municipal governments and their foreign counterparts.  (vi)Overseeing the work of Department of State detailees assigned to State and municipal governments pursuant to this subsection. 
(vii)Negotiating agreements and memoranda of understanding with foreign governments to support subnational engagements and priorities.  (viii)Promoting United States trade and foreign exports on behalf of United States businesses through exchanges between the United States and foreign state, municipal, and provincial governments, and by establishing a more enduring relationship overall between subnational governments. 
(ix)Coordinating subnational engagements with the associations of subnational elected leaders, including the U.S. Conference of Mayors, National Governors Association, National League of Cities, National Association of Counties, Council of State Governments, National Conference of State Legislators, and State International Development Offices.  (4)Detailees (A)In generalThe Secretary of State, acting through the Ambassador, is authorized to detail Foreign Service officers to State and municipal governments on a reimbursable or nonreimbursable basis. Such details shall be for a period not to exceed two years, and shall be without interruption or loss of Foreign Service status or privilege. 
(B)ResponsibilitiesDetailees under subparagraph (A) shall carry out the following: (i)Supporting the mission and objectives of the Office. 
(ii)Coordinating activities relating to State and municipal government subnational engagements with the Department of State, including the Office, Department leadership, and regional and functional bureaus of the Department, as appropriate.  (iii)Engaging the Department of State and other Federal agencies regarding security, public health, trade promotion, and other programs executed at the State or municipal government level. 
(iv)Advising State and municipal government officials regarding questions of global affairs, foreign policy, cooperative agreements, and public diplomacy.  (v)Any other duties requested by State and municipal governments and approved by the Office. 
(5)Report and briefing 
(A)ReportNot later than one year after the date of the enactment of this subsection, the Ambassador shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that includes information relating to the following: (i)The staffing plan (including permanent and temporary staff) for the Office. 
(ii)The funding level provided to the Office for the Office, together with a justification relating to such level.  (iii)The status of filling the position of Ambassador-at-Large for Subnational Diplomacy. 
(iv)A strategic plan for the Office.  (v)Any other matters as determined relevant by the Ambassador. 
(B)BriefingsNot later than 30 days after the submission of the report required under subparagraph (A) and annually thereafter, the Ambassador shall brief the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on the work of the Office and any changes made to the organizational structure or funding of the Office.  (6)DefinitionsIn this subsection: 
(A)MunicipalThe term municipal means, with respect to the government of a municipality, a municipality with a population of not fewer than 100,000 people.  (B)StateThe term State means the 50 States, the District of Columbia, and any territory or possession of the United States. 
(C)Subnational engagementThe term subnational engagement means formal meetings or events between elected officials of State or municipal governments and their foreign counterparts..   